                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                                 4:19CR3053

      vs.
                                                            RELEASE ORDER
JUAN CARLOS HERNANDEZ,

                   Defendant.



      The defendant is released subject to the following:

      1)    The defendant shall appear at his revocation hearing scheduled for
            January 15, 2020 at        3:00 p.m.     before the Honorable John M.
            Gerrard, in Courtroom 1, United States Courthouse and Federal
            Building, 100 Centennial Mall North, Lincoln, Nebraska.


      2)    The defendant shall comply with all terms and conditions of
            supervised release which were imposed at sentencing.



October 9, 2019.


                                               BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
